Specifications and charges for disbarment were filed by Warren K. Snyder in the above-entitled matter on the 14th day of November, 1911. On the 23d day of January, 1912, the court ordered and adjudged that Hon. Frank Wells, of Oklahoma City, state of Oklahoma, be appointed as referee in the above-entitled matter, with power to issue process, take evidence and hear and settle pleadings, and make his report herein to this court in 60 days. Mr. Wells duly qualified as referee, and thereafter on the 13th day of March, 1912, filed the following report:
"Comes now Frank Wells, who was heretofore appointed referee in the above-entitled matter, and reports to the court that no service of process or notice of any kind has been had upon the said Samuel D. Townsend, and that, in the opinion of such referee, no proceedings of any kind can or should be had unless some kind of service is hereafter obtained. I return herewith original charges and copy of order appointing referee, and have forwarded a copy hereof to Mr. Warren K. Snyder, Oklahoma City, Okla., who makes such charges. Should service be hereby obtained within such time that the matter can be heard within the time limit of order appointing me, or upon any subsequent order, I will be glad to give the matter further consideration."
The cause now comes on to be heard upon the report of the referee. An examination of the record discloses that up to this time no service or process or notice of any kind has been served upon the said Samuel D. Townsend. In view of this, and the nonaction of the complainant after the matter was called to his attention by the referee, the report of the referee ought to be approved and the proceeding dismissed.
It is therefore ordered that the above entitled proceeding be dismissed for want of prosecution, at the cost of the complainant.
All the Justices concur.